NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 6 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10177

                Plaintiff-Appellee,             D.C. No. 1:14-cr-00688-HG-1

 v.
                                                MEMORANDUM*
LUKE WARNER, AKA Lucky,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Hawaii
                    Helen Gillmor, District Judge, Presiding

                            Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Luke Warner appeals from the district court’s judgment and challenges his

guilty-plea conviction and 120-month sentence for conspiracy to possess with

intent to distribute 500 grams or more of methamphetamine, in violation of 21

U.S.C. §§ 841(a)(1), (b)(1)(A), and 846. Pursuant to Anders v. California, 386



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S. 738 (1967), Warner’s counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel of record. Warner

has filed pro se supplemental briefs. No answering brief has been filed.

      Having conducted an independent review of the record pursuant to Penson v.

Ohio, 488 U.S. 75, 80 (1988), including a review of Warner’s pro se briefs and

various additional pro se filings, we conclude that there are no arguable grounds

for relief on direct appeal as to Warner’s conviction and sentence, with the

exception of standard conditions four, five, and thirteen, which are

unconstitutionally vague. See United States v. Evans, 883 F.3d 1154, 1162-64 (9th

Cir.), cert. denied, 139 S. Ct. 133 (2018). We vacate these conditions and remand

to the district court to impose whatever alternative conditions it deems appropriate.

See United States v. Ped, 943 F.3d 427, 433-34 (9th Cir. 2019).

      Counsel’s motion to withdraw is GRANTED. Warner’s pro se motion for

appointment of substitute counsel is denied.

      Warner’s pro se motions to file some of his submissions under seal are

GRANTED. The Clerk will file the documents at Docket Entry Nos. 22, 27, 28,

29, 30, and 31 under seal. Warner’s pro se motion to file the documents at Docket

Entry No. 28 in camera, and all other pending pro se motions, are DENIED.

      AFFIRMED in part; VACATED in part; REMANDED with

instructions.


                                          2                                     18-10177